727 N.W.2d 592 (2007)
FRANKENMUTH MUTUAL INSURANCE COMPANY, Plaintiff-Appellee,
v.
Arthur P. DORE, Defendant-Appellant.
Docket No. 131254. COA No. 265176.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for reconsideration of this Court's December 6, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and WEAVER, JJ., would grant reconsideration.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.